Citation Nr: 1217280	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-30 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for appendectomy scar.

2.  Whether new and material evidence has been presented sufficient to reopen a claim for service connection for chronic bronchitis/chronic obstructive pulmonary disease (COPD) (claimed as breathing problems).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1957 to December 1958.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2011, the Board remanded the case for the scheduling of a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased evaluation for appendectomy scar is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a September 2005 rating action, the RO denied a petition to reopen a claim of service connection for chronic bronchitis/COPD.  The Veteran failed to perfect an appeal as to that claim. 

2.  The evidence added to the record since the September 2005 RO decision denying service connection for chronic bronchitis/COPD pertaining to his chronic bronchitis/COPD or a relationship to service is redundant of evidence previously of record at the time that September 2005 RO decision.



CONCLUSIONS OF LAW

1.  The September 2005 rating decision which denied service connection for chronic bronchitis/COPD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has not been received since the last final decision denying service connection for chronic bronchitis/COPD, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental statement of the case (SSOC).  In addition, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For a petition to reopen a previously denied unappealed claim, this VCAA notice must: (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., by describing what is meant by new and material evidence); (2) identify what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial of this claim on the merits; and (3) provide general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R.§ 3.159(b), and any applicable legal precedent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A VCAA notice letter was sent in May 2008, prior to the RO's adjudication of the request to reopen service connection for chronic bronchitis/COPD in August 2008.  This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate both the request to reopen and the underlying claim.  He was also told by this letter that it is ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained.  By satisfying the VCAA requirements both for the request to reopen and for the underlying claim on the merits, the RO satisfied notice requirements as clarified in Kent.

In addition, the Board notes that the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  This requirement was fulfilled by the May 2008 letter. 

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records.  It also requested evidence and information about treatment after service, in support of the claim.  The Veteran informed of VA and private treatment including by submitting treatment records.  Indicated records were requested, and records obtained were associated with the claims file.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, this requirement only applies to requests to reopen previously denied claims if new and material evidence has been received to reopen the claim. 38 C.F.R. § 3.159(c)(4)(iii).  Because the Board herein denies reopening the claim, there is no requirement for a VA examination to address the claim.  Id.

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (addressing the sufficiency of an appellant's knowledge of the information and evidence necessary to establish the claim). 

The Board notes that the Veteran has missed scheduled Travel Board hearings in May 2011, July 2011, and March 2012.  The Board already remanded the case in November 2011 to afford the Veteran the opportunity of another Travel Board hearing, the one ultimately scheduled in March 2012.  The Veteran provided a letter received at the Board in April 2012 apologizing for having missed the hearing scheduled in March 2012.  He then informed that he was currently in a nursing home and had his ride to the scheduled hearing cancelled on the morning of the hearing, and he did not manage other arrangements.  The applicable regulation, 38 C.F.R. § 20.702, provides that if a Veteran fails to appear for a hearing even if for good cause, he or she must submit a motion for a new hearing, and that motion must be submitted within 15 days of the scheduled hearing.  In this case, the Veteran's letter was not received within 15 days of the scheduled hearing, nor was the letter even date stamped by the Post Office within 15 days of the scheduled hearing date, and in any case the letter was not a motion for a new hearing.  Rather, in the letter the Veteran simply apologized for failing to appear for the hearing, provided reasons for his failure to appear, and concluded as follows: "Please accept my apology for missing the appeal [sic] and I hope that I will be able to schedule another one in the future."  Thus, the Veteran did not submit a timely motion for a new hearing following his failure to appear for the most recently scheduled Travel Board hearing.  38 C.F.R. § 20.702(d) (2011).  The Board therefore will not remand the case again for a further opportunity of a Travel Board hearing.  Rather, by regulation, in the absence of a timely motion for a new hearing showing good cause for failure to appear, the Veteran's failure to appear for a hearing is to be treated as a withdrawal of his request for a hearing.  Id.  In this case, as in any other, the Board must fulfill its statutory duty to adjudicated the issues before it without undue delay and without unnecessary expenditure of scarce resources.  38 C.F.R. §§ 19.4, 19.5 (2011); see Counts v. Brown, 6 Vet. App. 473, 478-79 (1994).  The Board accordingly concludes that the duty to assist with regard to affording the Veteran the opportunity to address his claim, including by hearing, has been fulfilled.  38 C.F.R. §§ 20.703, 20.704 (2011).  

In summary, in this case, with regard to the claim of service connection for chronic bronchitis/COPD herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Request to Reopen Claim for Service Connection for 
Chronic Bronchitis/COPD 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements.  Buchanan, 451 F.3d at 1336-37.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers.  Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Veteran's claim of service connection for chronic bronchitis/COPD was last previously denied by the RO by a September 2005 rating action, based on absence of new and material evidence to reopen the claim.  At the time of the September 2005 rating action, just as at the time of the prior RO adjudication of the claim in March 2004, the evidentiary record supported the presence of a respiratory disorder to include COPD, but provided no cognizable evidence of either a chronic respiratory disorder in service or of continuity of symptoms from service to the present or other clausal link between service and a current respiratory disorder, to support the claim on a direct basis.  38 C.F.R. § 3.303.  The September 2005 rating decision became final for lack of timely appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

At the time of those adjudications in March 2004 and September 2005, the service records only showed records of a few treatments for acute upper respiratory conditions, without a finding or showing of chronicity, and without evidence of respiratory disability upon service separation or continuing from service.  No newly obtained service treatment records have been added to the claims file since the last prior denial.  Copies of service treatment records submitted by the Veteran since that time are only copies of records which were already contained within the claims file. 

The Veteran in the course of the current claim has presented no new evidence to support a chronic respiratory disability in service, to support continuity of symptoms from service, or otherwise to support a causal link between service and current chronic bronchitis/COPD.  Thus, the Veteran presents no new, relevant evidence raising a reasonable possibility of substantiating the claim.

Evidence received subsequent to a final decision is presumed credible for the purposes of reopening the veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  However, in this case, the Veteran has not even presented a new statement addressing an etiology related to service.  His assertion to the effect that his claimed chronic bronchitis/COPD originated in service is redundant of prior statements previously considered when the Veteran's claim was previously finally denied.  Similarly, received medical evidence showing chronic bronchitis/COPD is redundant-for purposes of the appealed claim of service connection for chronic bronchitis/COPD-of prior evidence of record previously establishing current chronic bronchitis/COPD. 

Because new evidence pertaining to any element of the claim for service connection for chronic bronchitis/COPD has not been received since the last prior final denial of the claim in September 2005, the criteria for reopening the claim for service connection for chronic bronchitis/COPD are not met, and the claim must be denied by the Board as not reopened.  38 C.F.R. § 3.156(a).  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim of service connection for chronic bronchitis/COPD is denied.


REMAND

The Board finds it necessary to remand the issue of entitlement to an increased (compensable) evaluation for appendectomy scar to the agency of original jurisdiction for additional development.  

The Veteran in his April 2008 claim asserted that his appendectomy scar was tender.  The Veteran is competent to assert subjective symptoms of disability, such as tenderness of his service-connected scar, even where, as here, medical evidence over the rating period does not reflect any finding of tender appendectomy scar.  38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

A contemporaneous VA examination is accordingly warranted to evaluate the current nature and extent of the Veteran's appendectomy scar.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Such an examination has not been afforded the Veteran, and one must accordingly be afforded him, in order to determine whether a compensable disability rating is warranted, pursuant to applicable rating criteria for scars.  As the claim for increase was filed prior to October 23, 2008, only the criteria in effect at that time are applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to address the nature and severity of the Veteran's appendectomy scar.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims file must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and severity of the appendectomy scar.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner is asked to address the following: 

a. Provide an account of any tenderness, pain, or instability of the Veteran's appendectomy scar.  Also note any associated conditions of the skin or underlying parts.  Comment on any pain or pain on use associated with conditions identified. 

b. Document measurements of areas affected. The examiner should provided findings both of the percentage of the Veteran's total body surface affected and the percentage of total body exposed skin affected by the appendectomy scar. 

c. Provide an opinion of the degree to which any condition identified affects functional use of affected parts, if at all. 

d. The examiner should provide a complete explanation for any conclusions drawn or opinions expressed.

2.  Thereafter, readjudicate the remanded claim.  If any benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


